ON MOTION
PROST, Circuit Judge.

ORDER

Olympiareinigung, GmbH moves without opposition for reconsideration of the court’s order dismissing its appeal for failure to file an appendix.
Olympiareinigung states that it filed the appendix as an attachment to its opening brief, but failed to so indicate on the cover as required by Fed. Cir. R. 30(d). Under the circumstances, we deem it appropriate to reinstate the appeal.
Accordingly,
IT IS ORDERED THAT:
(1) The motion for reconsideration is granted.
(2) The April 12, 2004 dismissal order is vacated, the mandate is recalled, and the appeal is reinstated.